     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

JOAQUIN LINARES and JOSE REYES,
on behalf of themselves, individually,
and on behalf of all others similarly-situated,                 Docket No.: 20-cv-1408 (LJL)

                              Plaintiff,                        [PROPOSED] JUDGMENT

         -against-

MIRSO LEKIC, individually, and
45 TUDOR RESTAURANT LLC d/b/a
TUDOR CITY STEAKHOUSE
                         Defendants.

        WHEREAS, on April 30, 2021, Defendants Mirso Lekic and 45 Tudor Restaurant LLC

d/b/a Tudor City Steakhouse (together as “Defendants”), offered Plaintiffs Joaquin Linares, Jose

Reyes, and opt-in Plaintiff Benigno Argudo, (collectively as “Plaintiffs”), to take judgment against

them in this action pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 68, in the

amount of Thirty Thousand Dollars and Zero Cents ($30,000.00), inclusive of attorneys’ fees and

costs; and

        WHEREAS, on April 30, 2021, Plaintiffs filed their Notice of Acceptance of this offer; it

is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to

Fed. R. Civ. P. 68 in favor of Plaintiffs as against Defendants Mirso Lekic, individually, and 45

Tudor Restaurant LLC d/b/a Tudor City Steakhouse, jointly and severally, in the amount of Thirty

Thousand Dollars and Zero Cents ($30,000.00).

SO ORDERED, on the __sixth___ day of __May_________, 2021, New York, New York:


                                                  _________________________________
                                                     The Honorable Lewis J. Liman, U.S.D.J.
